Exhibit 10.10

HOST HOTELS & RESORTS, INC.

 

Non-Employee Directors’ Deferred Stock Compensation Plan

 

 

 

As Amended and Restated Effective as of February 7, 2020

 

 

 

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

PAGE

Article I PURPOSE AND EFFECTIVE DATE

1

 

 

1.1

Purpose1

 

 

1.2

Effective Date1

 

Article II DEFINITIONS

1

 

 

2.1

Committee1

 

 

2.2

Deferral Date1

 

 

2.3

Deferral Election1

 

 

2.4

Director Stock Awards1

 

 

2.5

Distribution Election1

 

 

2.6

Dividend Equivalents1

 

 

2.7

Fees1

 

 

2.8

Participant1

 

 

2.9

Plan1

 

 

2.10

Secretary2

 

 

2.11

Separation from Service2

 

 

2.12

Shares2

 

 

2.13

Special One-Time Director Stock Awards2

 

 

2.14

Specified Employee2

 

 

2.15

Stock Plan2

 

 

2.16

Stock Units2

 

 

2.17

Stock Unit Account2

 

Article III SHARES AVAILABLE UNDER THE PLAN

2

 

Article IV ADMINISTRATION

2

 

 

4.1

Plan Administration2

 

 

4.2

Administrative Duty3

 

 

4.3

Committee Authority3

 

Article V ELIGIBILITY

3

 

 

5.1

Eligibility3

 

 

5.2

Employment3

 

 

5.3

Stock Ownership Limits3

 

 

5.4

Director Compensation Limits3

 

Article VI DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENT OR DIRECTOR STOCK AWARDS

3

 

 

6.1

General Rule3

 

i

US-DOCS\112922166.5

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

PAGE

 

6.2

Timing of Elections4

 

 

6.3

Form of Election5

 

 

6.4

Establishment of Stock Unit Account6

 

 

6.5

Credit of Dividend Equivalents6

 

Article VII DIRECTOR STOCK AWARDS

6

 

 

7.1

Qualification and Amount6

 

 

7.2

Vesting6

 

 

7.3

Discretionary Awards6

 

 

7.4

Cash Payment7

 

Article VIII SETTLEMENT OF STOCK UNITS

7

 

 

8.1

Payment Options7

 

 

8.2

Payment Timing7

 

 

8.3

Continuation of Dividend Equivalents8

 

 

8.4

In Kind Dividends8

 

 

8.5

Cash Settlement8

 

Article IX SPECIAL ONE-TIME DIRECTOR STOCK AWARDS

8

 

 

9.1

Special One-Time Director Stock Awards8

 

 

9.2

Vesting8

 

 

9.3

Conversion and Payment of Special One-Time Director Stock Awards8

 

Article X UNFUNDED STATUS

8

 

Article XI DESIGNATION OF BENEFICIARY

9

 

Article XII ADJUSTMENT PROVISIONS

9

 

Article XIII PLAN CONSTRUCTION

9

 

Article XIV GENERAL PROVISIONS

9

 

 

14.1

No Right to Continue as a Director9

 

 

14.2

No Stockholder Rights Conferred9

 

 

14.3

Change to the Plan9

 

 

14.4

Consideration10

 

 

14.5

Compliance with Laws and Obligations10

 

 

14.6

Limitations on Transferability10

 

 

14.7

Governing Law11

 

 

14.8

Plan Termination11

 

 

 

 

ii

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

Article I
PURPOSE AND EFFECTIVE DATE

Purpose

.  The Host Hotels & Resorts, Inc. Non-Employee Directors’ Deferred Stock
Compensation Plan (the “Plan”) is intended to advance the interests of Host
Hotels & Resorts, Inc. (the “Company”) and its stockholders by providing a means
to attract and retain highly-qualified persons to serve as non-employee
Directors and to promote ownership by non-employee Directors of a greater
proprietary interest in the Company, thereby aligning such Directors’ interests
more closely with the interests of stockholders of the Company. The Plan is an
amendment and restatement of the Non-Employee Directors’ Deferred Compensation
Plan that became effective as of December 15, 2009.

Effective Date

.  This amendment and restatement of the Plan shall become effective as of
February 7, 2020.

Article II
DEFINITIONS

All capitalized terms used herein shall have the same meaning as used in the
Host Hotels & Resorts 2009 Comprehensive Stock and Cash Incentive Plan, as
amended or amended and restated from time to time (the “Stock Plan”), unless
otherwise specifically provided herein.

Committee

. “Committee” shall mean the Nominating and Corporate Governance Committee of
the Board, or another committee or subcommittee of the Board, as appointed by
the Board.

Deferral Date

.  “Deferral Date” has the meaning set forth in Section 6.4.

Deferral Election

.  “Deferral Election” means the written election filed with the Committee in
accordance with Section 6.2(a).

Director Stock Awards

.  “Director Stock Awards” means the Awards described in Article VII of this
Plan.

Distribution Election

.  “Distribution Election” means the written election filed with the Committee
in accordance with Section 6.2(b).  

Dividend Equivalents

.  “Dividend Equivalents” means the dividend equivalents credited to a
Participant’s Stock Unit Account in accordance with Section 6.5.  

Fees

.  “Fees” means all or part of any retainer and/or fees payable to a
non-employee Director in his or her capacity as a Director.

Participant

.  “Participant” means a Director who is not employed by the Company or its
affiliates, unless otherwise determined by the Board.

Plan

. “Plan” has the meaning set forth in Section 1.1.

1

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

Secretary

.  “Secretary” means the Corporate Secretary or any Assistant Corporate
Secretary of the Company.

Separation from Service

.  “Separation from Service” means a “separation from service” within the
meaning of Treas. Reg. §1.409A-1(h).  

Shares

. “Shares” means shares of the common stock of Company, par value $0.01 per
share.

Special One-Time Director Stock Awards

. “Special One-Time Director Stock Awards” means the Awards described in Article
IX of this Plan.

Specified Employee

.  “Specified Employee” means any Participant who is, or was at any time during
the twelve-month period ending on the Company’s “specified employee
identification date,” a “specified employee” of the Company (each within the
meaning of Section 409A of the Code).

Stock Plan

.  “Stock Plan” has the meaning set forth in this Article II.

Stock Units

.  “Stock Units” means the credits to a Participant’s Stock Unit Account under
Article VI, Article VII and Article VIII of this Plan, each of which represents
the right to receive one Share upon settlement of the Stock Unit Account.

Stock Unit Account

.  “Stock Unit Account” means the bookkeeping account established by the Company
pursuant to Section 6.4.

Article III
SHARES AVAILABLE UNDER THE PLAN

All Shares distributed in settlement of Stock Unit Accounts shall be issued from
the Stock Plan, except with respect to Shares issued pursuant to Stock Units
credited to such Stock Unit Accounts on or prior to December 31, 2009 and any
Dividend Equivalents paid thereon (the “Pre-2010 Awards”), which Shares shall be
distributed from the 500,000 Shares originally reserved under this Plan (the
“Reserve”) until depletion of such Reserve. Upon depletion of the Reserve,
Shares distributed in settlement of the Pre-2010 Awards shall be issued from the
Stock Plan.  The maximum number of Shares that may be distributed in settlement
of Stock Units and Dividend Equivalents credited to Stock Unit Accounts under
this Plan shall not exceed the number of Shares available for issuance under the
Stock Plan from time to time. Notwithstanding anything contained in this Plan to
the contrary, the Special One-Time Director Stock Awards granted to Willard W.
Brittain and Gordon H. Smith, as described in Article IX, shall be deemed Awards
issued pursuant to the Stock Plan.  

Article IV
ADMINISTRATION

Plan Administration

.  This Plan shall be administered by the Committee.  Notwithstanding the
foregoing, no Director who is a Participant under this Plan shall participate

2

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

in any determination relating solely or primarily to his or her own Shares,
Stock Units or Stock Unit Account.

Administrative Duty

.  It shall be the duty of the Committee to administer this Plan in accordance
with its provisions and to make such recommendations of amendments or otherwise
as it deems necessary or appropriate.

Committee Authority

.  The Committee shall have the authority to make all determinations it deems
necessary or advisable for administering this Plan, subject to the limitations
in Section 4.1 and other explicit provisions of this Plan and the Stock Plan.

Article V
ELIGIBILITY

Eligibility

.  Each Director who is not an employee of the Company or its affiliates shall
be eligible to defer Fees and Director Stock Awards under Article VI of this
Plan and to receive Director Stock Awards under Article VII of this Plan.

Employment

.  If a non-employee Director subsequently becomes an employee of the Company
(or any of its affiliates), but does not incur a Separation from Service, such
Director shall (a) continue as a Participant with respect to Fees and Director
Stock Awards previously deferred and Director Stock Awards previously granted,
and with respect to Fees and Director Stock Awards payable in the calendar year
in which such Director becomes an employee of the Company (or any of its
affiliates), and (b) cease eligibility with respect to any further Fees and
Director Stock Awards.

Stock Ownership Limits

.  Notwithstanding any other provision to the contrary, a Director shall not be
eligible to participate in the Plan and shall cease to be a Participant, to the
extent such Director was a Participant immediately before the application of
this Section 5.3 to such Director, if the participation of such Director would
violate the ownership limits set forth in Article VIII of Host Hotels & Resorts,
Inc. Charter.

Director Compensation Limits

. Fees and Director Stock Awards will be subject to any annual limit on
non-employee Director compensation that may be set forth in the Stock Plan from
time to time.

Article VI
DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENT OR DIRECTOR STOCK AWARDS

General Rule

.  Each Director may, in lieu of receipt of Fees or Director Stock Awards, defer
his Fees and/or Director Stock Awards in accordance with this Article VI,
provided that such Director is eligible under Article V of this Plan to defer
such Fees and Director Stock Awards at the date any such Fees and Director Stock
Awards are otherwise payable, as applicable.

3

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

Timing of Elections

.

(a)Deferral Elections.  

(i)Each eligible Director who wishes to defer Fees and/or Director Stock Awards
under this Plan must make a written Deferral Election (except as provided in
this Section 6.2(a) with respect to Newly Eligible Participants (as defined
below)) prior to the start of the calendar year for which the Fees or Director
Stock Awards, as applicable, would otherwise be earned, which Deferral Election
shall be irrevocable as of the December 31 immediately preceding the calendar
year in which the Fees or Director Stock Awards, as applicable, are
earned.  Notwithstanding the foregoing, with respect to any Deferral Election
made by a newly elected or appointed Director or Director who was not previously
eligible to participate in the Plan and who does not participate in and has not
for 24 months participated in any other nonqualified deferred compensation
account balance plan that must be aggregated with the Plan pursuant to Code
Section 409A (such director, a “Newly Eligible Participant”), the Deferral
Election:

(A)must be filed not later than 30 days after the date of initial eligibility,

(B)shall be effective only with respect to compensation for services to be
performed subsequent to the election, and

(C)shall be irrevocable once made, for all Fees and Director Stock Awards earned
in that calendar year.  

If a Newly Eligible Participant fails to make a Deferral Election within 30 days
of initial eligibility to participate, then such Newly Eligible Participant may
make an initial Deferral Election (and Distribution Election, pursuant to
Section 6.2(b) below) only with respect to Fees and Director Stock Awards earned
in subsequent calendar years.  

A Deferral Election by a Participant shall be deemed to be continuing and
therefore applicable to Fees to be paid and Director Stock Awards to be made in
future years unless the Participant revokes or changes such election by filing a
new Deferral Election form prior to the start of the calendar year for which the
Fees or Director Stock Awards would otherwise be earned or made, as applicable.
Notwithstanding any provision of the Plan to the contrary, a Deferral Election
shall be automatically cancelled on the Participant’s Separation from Service
and shall be without effect thereafter.

(b)Distribution Elections.  Each Participant in the Plan as of December 31, 2019
has filed a Distribution Election with respect to the form of which his Stock
Unit Account shall be paid in accordance with Section 8.1, with respect to all
amounts deferred on his behalf under the Plan whether before or after December
31, 2019, and such Distribution Election shall have been filed no later than
December 31, 2019 and shall have become irrevocable on December 31, 2019.  Each
Participant who becomes a Participant in the Plan after December 31, 2019 shall
file a Distribution Election at the same time and in the same manner as the
Participant’s initial Deferral Election and, unless determined otherwise by the
Committee, such Distribution Election shall apply to all amounts deferred on his
behalf under the Plan.  Except as

4

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

provided in Section 6.2(c), a Participant may not change or modify his
Distribution Election after it has become irrevocable.  If no Distribution
Election is filed pursuant to this Section 6.2, then Section 6.3 shall
apply.  Notwithstanding anything contained in this Plan to the contrary, any
Participant (other than a Newly Eligible Participant) who wishes to defer his or
her Director Stock Awards granted pursuant to Section 7.1 under this Plan must
make a written Distribution Election (except as provided in the following
sentence) prior to the start of the calendar year for which such Director Stock
Awards would otherwise be earned, which Distribution Election shall be
irrevocable as of the December 31 immediately preceding the calendar year in
which such Director Stock Awards are earned.  Any such Distribution Election
made pursuant to the immediately preceding sentence shall be deemed to be
continuing and therefore applicable to Director Stock Awards to be made in
future years unless the Participant revokes or changes such election by filing a
new Distribution Election form prior to the start of the calendar year for which
the Director Stock Awards would otherwise be earned.

(c)Modification of Distribution Elections.  Notwithstanding anything to the
contrary in the Plan but subject to Section 8.2 of the Plan, to the extent
permitted by the Board or the Committee, a Participant may elect to modify his
or her existing election(s) as to the time and form of payment with respect to
(x) all Fees deferred under the Plan, including amounts previously credited
under the Plan, (y) all Director Stock Awards previously credited under the Plan
and (z) any earnings on amounts specified in clauses (x) or (y) (a “Modification
Election”), provided that (i) such Modification Election does not take effect
until at least 12 months after the date on which it is made, (ii) in the case of
an election related to a payment not described in Treasury Regulation Sections
1.409A-3(a)(2) (payment on account of disability), 1.409A-3(a)(3) (payment on
account of death) or 1.409A-3(a)(6) (payment on account of an unforeseeable
emergency), such Modification Election must provide for the deferral of such
amount for a period of not less than 5 years from the date such payment would
otherwise have been paid (or in the case of a life annuity or installment
payments treated as a single payment, 5 years from the date the first amount was
scheduled to be paid), (iii) any Modification Election related to a payment
described in Treasury Regulation Section 1.409A-3(a)(4) (payment at a specified
time or pursuant to a fixed schedule) must be made not less than 12 months
before the date the payment is scheduled to be paid (or in the case of a life
annuity or installment payments treated as a single payment, 12 months before
the date the first amount was scheduled to be paid), and (iv) all other
requirements under Code Section 409A and the Treasury Regulations thereunder
(including Treasury Regulation Section 1.409A-2(b)) are met with respect to such
Modification Election.  Modification Elections shall be irrevocable as of the
date they are made.

Form of Election

. A Deferral Election and Distribution Election shall be made by completing and
filing the specified election form with the Secretary of the Company within the
applicable period described in Section 6.2. In the event Directors’ Fees or
Director Stock Awards are increased or decreased during any calendar year, a
Participant’s election in effect for such year will apply to the specified
percentage of the applicable Directors’ Fees or Director Stock Awards, as
increased or decreased.

In any situation in which the Committee is unable to determine the method of
payment because of incomplete, unclear, or uncertain instructions in a
Participant’s Distribution Election form, or if no such form is on file with
respect to a Participant, then the Participant will be deemed to have elected a
lump sum distribution.

5

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

Establishment of Stock Unit Account

.  The Company will establish a Stock Unit Account for each Participant. All
Fees and Director Stock Awards deferred under this Plan shall be credited to the
Participant’s Stock Unit Account as of the date the Fees or Director Stock
Awards, as applicable, would otherwise have been paid to the Participant (the
“Deferral Date”) and, with respect to Fees only, converted to Stock Units as
follows: The number of Stock Units shall equal the deferred Fees divided by the
Fair Market Value of a Share on the Deferral Date, with fractional units
calculated to at least three (3) decimal places.  The Director Stock Awards
deferred under this Plan shall be converted to Stock Units in accordance with
Article VII.

Credit of Dividend Equivalents

.  As of each dividend payment date with respect to Shares, each Participant
shall have credited to his or her Stock Unit Account an additional number of
Stock Units equal to (a) the per-share cash dividend payable with respect to a
Share on such dividend payment date, (b) multiplied by the number of Stock Units
held in the Stock Unit Account as of the close of business on the record date
for such dividend, (c) divided by the Fair Market Value of a Share on such
dividend payment date. If dividends are paid on Shares in a form other than
cash, then such dividends shall be notionally converted to cash, if their value
is readily determinable, and credited in a manner consistent with the foregoing
formula and, if their value is not readily determinable, shall be credited “in
kind” to the Participant’s Stock Unit Account.  

Article VII
DIRECTOR STOCK AWARDS

Qualification and Amount

.  Participants will receive, effective immediately following the date of each
annual meeting of Stockholders, an annual Director Stock Award equal to the
number of Shares derived by dividing (a) the dollar value for annual Director
Stock Awards for the applicable year as determined by the Board or the
Committee, by (b) the Fair Market Value of a Share on the date of the Company’s
annual meeting of stockholders, with fractional shares being paid in cash
(except as otherwise provided below with respect to Participants who elect to
receive a Director Stock Award in Stock Units). Notwithstanding any other
provision of the Plan to the contrary, however, a Participant shall not be
entitled to receive an annual Director Stock Award if such award would violate
the ownership limits set forth in Article VIII of Host Hotels & Resorts, Inc.
Charter.  If a Participant has elected to receive his Director Stock Award in
the form of Stock Units, at such time as provided in Article VI of the Plan for
Director Stock Awards, then the Participant shall not receive a direct issuance
of Shares for the applicable year and instead his Stock Unit Account shall be
credited with a number of Stock Units equal to the number of Shares that would
have otherwise been issued pursuant to the Director Stock Award, except that any
fractional Shares that result will be converted to fractional Stock Units,
calculated to at least three (3) decimal places.  

Vesting

. A Participant’s annual Director Stock Award will be fully vested and
nonforfeitable when granted.  

Discretionary Awards

.  In its sole discretion, the Board or Committee may grant a non-annual
Director Stock Award to any Participant, which award shall be subject to any
vesting requirements, as determined by the Board or Committee.  The distribution
of any such award (including any Shares that are issued pursuant to such award)
will be made in accordance

6

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

with a Participant’s Distribution Election in accordance with Sections 8.1 and
8.2.  If a Participant has not made such a Distribution Election, the
distribution of any such award (including any Shares that are issued pursuant to
such award) to such Participant shall be made in a lump sum, unless otherwise
determined by the Board or Committee on the date of grant.

Cash Payment

. Notwithstanding anything in the Plan to the contrary, in lieu of issuing
Shares in respect of the Director Stock Award, the Board may, in its discretion,
direct that a cash payment be made to the Participant on such terms as
determined by the Board (any such Director Stock Award paid in cash, a “Director
Cash Award”). If (i) a Participant has elected to receive such Participant’s
Director Stock Award in the form of Stock Units and (ii) the Board has elected
to pay such Director Stock Award in the form of a Director Cash Award, then the
Stock Units issued to the Participant shall be treated in accordance with
Section 8.5. For the avoidance of doubt, any Director Cash Award shall be paid
under this Plan and no such award shall be deemed made under the Stock Plan.

Article VIII
SETTLEMENT OF STOCK UNITS

Payment Options

.  The Participant’s Distribution Election submitted pursuant to Section 6.2(b)
shall specify whether the Participant’s Stock Unit Account is to be settled by
delivering to the Participant (or his or her beneficiary) the number of Shares
equal to the number of whole Stock Units then credited to the Participant’s
Stock Unit Account, in (a) a lump sum, or (b) substantially equal annual
installments over a period not to exceed ten (10) years. If, upon lump sum
distribution or final distribution of an installment, less than one whole Stock
Unit is credited to a Participant’s Stock Unit Account, cash will be paid in
lieu of fractional shares on the date of such distribution based on the Fair
Market Value of a Share on the date of payment.

Payment Timing

.  Shares payable pursuant to Section 8.1 shall be distributed to the
Participant (i) in the case of Fees, (A) in a lump sum or in up to ten (10)
annual installments commencing on the ninetieth (90th) day following the
Participant’s Separation from Service or (B) in a lump sum or in up to five (5)
annual installments to the Participant commencing on the ninetieth (90th) day
following the fifth anniversary of the Participant’s Separation from Service, or
(ii) in the case of Director Stock Awards, commencing (A) in a lump sum or in up
to ten (10) annual installments on the ninetieth (90th) day following the
Participant’s Separation from Service, (B) in a lump sum or in up to five (5)
annual installments on the ninetieth (90th) day following the fifth anniversary
of the Participant’s Separation from Service or (C) in a lump sum on the
ninetieth (90th) day following the date that is the earlier of (i) the
Participant’s Separation from Service and (ii) the third or fifth anniversary
from the date of grant, in all cases, in accordance with the Participant’s
Distribution Election(s).  If a Participant has elected distribution of his
Stock Unit Account in installments, each subsequent installment distribution
shall be made on the January 15 of each subsequent calendar
year.  Notwithstanding anything in this Plan, the Stock Plan or any Distribution
Election to the contrary, with respect to any Participant who is a Specified
Employee at the time of such Participant’s Separation from Service, as
determined in the sole discretion of the Committee, the distribution of such
Shares shall, to the extent that such distribution upon a Separation from
Service would be a prohibited distribution under Section 409A(a)(2)(b)(i) of the
Code, be delayed until the date which is six months and one day after the date
on which such Separation from Service occurs.

7

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

Continuation of Dividend Equivalents

.  If payment of Stock Units is deferred and paid in installments, the
Participant’s Stock Unit Account shall continue to be credited with Dividend
Equivalents as provided in Section 6.5.

In Kind Dividends

.  If any “in kind” dividends were credited to a Participant’s Stock Unit
Account under Section 6.5, such dividends shall be payable to the Participant in
full on the date of the first distribution of Shares under Section 8.1.

Cash Settlement

. Notwithstanding anything in the Plan to the contrary, the Board may, in its
discretion, settle Stock Units in cash. Any Stock Units issued in respect of a
Director Cash Award shall be settled in cash, or, in the discretion of the Board
and subject to the approval of the Company’s stockholders to the extent required
by applicable law or the rules of any stock exchange on which the Shares are
listed, in Shares. For the avoidance of doubt, Dividend Equivalents may be
settled in cash in accordance with Section 6.5 of the Plan. Stock Units and
Dividend Equivalents settled in cash shall correspond in all respects to the
value of the Shares otherwise attributable to the Director Stock Award or
Director Cash Award, as applicable, to which the Stock Units and Dividend
Equivalents relate. For the avoidance of doubt, any Stock Units or Dividend
Equivalents settled in cash shall be paid under this Plan and no such Stock
Units or Dividend Equivalents shall be deemed issued under the Stock Plan.

Article IX
SPECIAL ONE-TIME DIRECTOR STOCK AWARDS

Special One-Time Director Stock Awards

.  Certain Directors received a Special One-Time Director Stock Award as
follows:

Special One-Time

Name of Director Director Stock Award

Robert M. Baylis 7,000 Shares

Ann Dore McLaughlin 7,000 Shares

Willard W. Brittain5,504.7425  Shares

Gordon H. Smith5,504.7425  Shares

 

Vesting

. All Special One-Time Director Stock Awards are fully vested.

Conversion and Payment of Special One-Time Director Stock Awards

.  The Special One-Time Director Stock Awards were converted into Stock Units
and will convert into Shares upon an eligible Participant’s Separation from
Service. The Company will distribute such Shares pursuant to the Participant’s
Distribution Election in accordance with Sections 8.1 and 8.2, except that
Willard W. Brittain and Gordon H. Smith will receive their Shares in a lump sum.

Article X
UNFUNDED STATUS

The interest of each Participant in any Fees deferred under this Plan (and any
Stock Units or Stock Unit Account relating thereto) or in any Director Stock
Award or in any Special One-Time Director Stock Award shall be that of a general
creditor of the Company. Stock Unit

8

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

Accounts and Stock Units (and, if any, “in kind” dividends) credited thereto,
Director Stock Awards and Special One-Time Director Stock Awards shall at all
times be maintained by the Company as bookkeeping entries evidencing unfunded
and unsecured general obligations of the Company.

Article XI
DESIGNATION OF BENEFICIARY

Each Participant may designate, on a form provided by the Committee, one or more
beneficiaries to receive the benefits credited to the Participant’s Stock Unit
Account in the event of such Participant’s death.  The Company may rely upon the
beneficiary designation last filed with the Committee, provided that such form
was executed by the Participant or his or her legal representative and filed
with the Committee prior to the Participant’s death.

Article XII
ADJUSTMENT PROVISIONS

In the event any recapitalization, reorganization, merger, consolidation,
spin-off, combination, repurchase, exchange of shares or other securities of the
Company, stock split or reverse split, or similar corporate transaction or event
affects Shares such that an adjustment is determined by the Board or Committee
to be appropriate to prevent dilution or enlargement of Participants’ rights
under this Plan, then the Board or Committee will make an adjustment, if any,
determined in its sole discretion to be appropriate or necessary, in the number
or kind of Shares to be delivered upon settlement of Stock Unit Accounts,
Director Stock Awards or Special One-Time Director Stock Awards under Articles
VII, VIII or IX.

Article XIII
PLAN CONSTRUCTION

It is the intent of the Company that this Plan comply in all respects with
applicable provisions of Rule l6b-3 under the Exchange Act in the connection
with the deferral of Fees and/or Director Stock Awards so that Participants will
be entitled to the benefits of Rule 16b-3 or other exemptive rules under Section
16 of the Exchange Act and will not be subjected to avoidable liability
thereunder. Any contrary interpretation of the Plan shall be avoided.

Article XIV
GENERAL PROVISIONS

No Right to Continue as a Director

.  Nothing contained in this Plan will confer upon any Participant any right to
continue to serve as a Director.

No Stockholder Rights Conferred

.  Except for Dividend Equivalents, nothing contained in this Plan will confer
upon any Participant any rights of a stockholder of the Company unless and until
Shares are in fact converted, issued or transferred to such Participant in
accordance with Articles VII, VIII or IX.

Change to the Plan

.  The Board may amend, alter, suspend, discontinue or terminate the Plan
without the consent of stockholders or Participants, except that any such

9

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

action will be subject to the approval of the Company’s stockholders at the next
annual meeting of stockholders having a record date after the date such action
was taken if such stockholder approval is required by any federal or state law
or regulation or the rules of any stock exchange or automated quotation system
on which the Shares may then be listed or quoted or if the Board determines in
its discretion to seek such stockholder approval.  

To the extent applicable, this amended and restated Plan shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder.  If the Company determines that
any compensation or benefits payable under this Plan do not comply with Code
Section 409A and related Department of Treasury guidance, the Company shall
amend the Plan or take such other actions as the Company deems necessary or
appropriate to comply with the requirements of Code Section 409A while
preserving the economic agreement of the parties. Any other provision of the
Plan to the contrary notwithstanding, in the event that the Internal Revenue
Service prevails in its claims that amounts contributed to the Plan, and/or
earnings thereon, constitute taxable income to the Participant or his designated
beneficiary for any taxable year of his, prior to the taxable year in which such
contributions and/or earnings are distributed to the Participant or beneficiary,
or in the event that legal counsel satisfactory to the Company, the trustee and
the applicable Participant or beneficiary renders an opinion that the Internal
Revenue Service would likely prevail in such a claim, the amount subject to such
income tax shall be immediately distributed to the Participant or beneficiary.

Any such amendment, modification, cancellation, or termination of the Plan may
adversely affect the rights of a Participant without the Participant’s consent.

Consideration

.  The consideration for Shares issued or delivered in lieu of payment of Fees
will be the Director’s service during the period to which the Fees paid in the
form of Shares related.

Compliance with Laws and Obligations

.  The Company will not be obligated to issue or deliver Shares in connection
with this Plan in a transaction subject to the registration requirements of the
Securities Act, or any other federal or state securities or tax law, any
requirement under any listing agreement between the Company and any national
securities exchange or automated quotation system or any other laws,
regulations, the Company’s Charter or Bylaws, or contractual obligations of the
Company, until the Company is satisfied that such laws, regulations and other
obligations of the Company have been complied with in full. Certificates
representing Shares delivered under the Plan will be subject to such
stop-transfer orders and other restrictions as may be applicable under such
laws, regulations and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

Limitations on Transferability

.  Stock Units, Director Stock Awards, Special One-Time Director Stock Awards
and any other right under the Plan that may constitute a “derivative security”
as generally defined in Rule 16a-l(c) under the Exchange Act will not be
transferable by a Participant except by will or the laws of descent and
distribution (or to a designated beneficiary in the event of a Participant’s
death); provided, however, that such rights may be transferred to one or more
trusts or other beneficiaries during the lifetime of the

10

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

Participant in connection with the Participant’s estate planning, but only if
and to the extent then permitted under Rule 16b-3 and consistent with the terms
of this Plan (including, but not limited to, the requirements of Section 5.3),
the registration of the offer and sale of Shares on Form S-8 or a successor
registration form of the Securities and Exchange Commission. Stock Units,
Director Stock Awards, Special One-Time Director Stock Awards and other rights
under the Plan may not be pledged, mortgaged, hypothecated or otherwise
encumbered, and shall not be subject to the claims of creditors.

Governing Law

.  The validity, construction and effect of the Plan and any agreement hereunder
will be determined in accordance with the laws of the State of Maryland,
including without limitation, the Maryland General Corporation Law, without
regard to choice of law or conflict of law rules.

Plan Termination

.  Unless earlier terminated by action of the Board or Executive Committee of
the Board, the Plan will remain in effect until such time as the Company has no
further rights or obligations under the Plan.




11

US-DOCS\112922166.5

--------------------------------------------------------------------------------

 

CERTIFICATE OF SECRETARY

I, the undersigned Secretary of Host Hotels & Resorts, Inc. (the “Company”), do
hereby certify that the attached copy of the Host Hotels & Resorts, Inc.
Non-Employee Directors’ Deferred Stock Compensation Plan, as amended and
restated effective as of February 7, 2020 (the “Plan”), is a true and correct
copy of the Plan and that there have been no amendments or modifications to the
Plan that are not reflected in this copy.

IN WITNESS WHEREOF, I have hereunto set my hand and seal of the Company as of
the 7 day of February 2020.

 

 

/s/ Julie Aslaksen

 

12

US-DOCS\112922166.5